DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Response and Amendment, each filed June 16, 2022, are acknowledged.
Claims 6, 8-10 and 12-25 are pending. Claims 6, 8-10, 12-19, 21-22 and 25 are being examined on the merits. Claims 20 and 23-24 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed June 16, 2022 have been fully considered.
The following objections and rejections are withdrawn are withdrawn in view of 
Applicant’s arguments, and amendments to the specification and claims:

Objections to the Specification – abstract
	Rejection of claims 6, 8-10, 12-19, 21-22 and 25 under 35 USC § 112(a), enablement 
	Rejection of claims 21-22 under 35 USC § 112(b), indefiniteness

Rejection of claims 6, 8-10, 12-19, 21-22 and 25 under 35 USC § 101
	Applicant argues that the rejection under 35 USC § 101 should be withdrawn because “the instant claims are integrated into a practical application … which is an improvement to the technology of diagnostic assays” (Remarks, p. 9). 
	The Examiner disagrees with Applicant’s position. Nevertheless, the rejection under 35 USC § 101 has been withdrawn because it does not appear to be routine and conventional to use gene expression profiling to distinguish among all of the non-UIP subtypes enumerated in claim 6. 

Rejection of claims 6, 8-10, 12-19, 21-22 and 25 under 35 USC § 112(a), new matter
	Applicant argues that the new matter rejection should be withdrawn. The Examiner disagrees, for the reasons discussed in detail below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8-10, 12-19, 21-22 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 6 has requires distinguishing a non-UIP subtype from a 
heterogeneous spectrum of non-UIP subtypes, wherein the heterogeneous spectrum is defined as a group of enumerated non-UIP subtypes. The instant specification teaches facilitating a diagnosis of interstitial lung disease, including differential diagnosis (e.g., paras. 170-171), and teaches distinguishing between UIP and non-UIP subtypes (e.g., para. 143). However, it does not appear that the instant specification teaches distinguishing among non-UIP subtypes generally, or among the specific “heterogeneous spectrum of non-UIP subtypes” recited in instant claim 6. 

Applicant argues that the specification provides written description support for the limitation requiring distinguishing among non-UIP subtypes at paras. 23-24, 140-145 and Figs. 2A-2D and 3A-3D. Specifically, Applicant argues that “the specification … recite[s] distinguishing among … ILD subtypes, which includes non-UIP subtypes” (Remarks, p. 12). Paras. 140-145 describe the method of using the instant classifier. Para. 140 recites, in particular, “distinguish[ing] subtypes (e.g., IPF vs. NSIP)”. However, IPF is a UIP condition and NISP is a non-UIP condition, thus these portions of the specification do not teach distinguishing among non-UIP subtypes. Figs. 2A-2D and 3A-3D, which are discussed at paras. 23-24, show how the classifier is used to distinguish UIP from non-UIP. For example, Fig. 2B shows a training set of patients where UIP patients (approximately the left half of the figure) are compared to non-UIP patients (approximately the right half of the figure), and also shows a dotted horizontal line indicating a threshold score that distinguishes UIP from non-UIP patients. Generally, speaking the UIP scores cluster above the threshold, while the non-UIP patients cluster below the threshold. However, Fig. 2B data does not convey any contemplation of distinguishing among non-UIP subtypes. Further, elsewhere in the specification, there are discussions of the need to distinguish UIP from non-UIP and methods for doing so (e.g., paras. 3, 7, 17, 67), but there are no discussions pertaining to distinguishing among non-UIP subtypes, or a need to do so.
It may be the case that if the data analysis performed in Fig. 2B for UIP vs. non-UIP is repeated to instead compare non-UIP subtypes, a threshold score could be generated that could distinguish each non-UIP from among all the possible combinations of non-UIP. However, this is not dispositive as to an inquiry of whether the specification provides written description support for doing so. Rather, the MPEP requires that the ordinary artisan would understand from the disclosure that Applicant contemplated doing so, and it is not clear from the teachings of the specification that this is the case. The only instance in the specification that even comes close to such contemplation would be para 140: “In some embodiments, identified markers that distinguish samples…or distinguish subtypes (e.g. IPF vs. NSIP) are selected based on statistical significance of the difference in expression levels between classes of interest.” However, this statement does not clearly indicate that by “subtypes”, Applicant contemplated the particular non-UIP subtypes recited in claim 6 (though Applicant clearly contemplated distinguishing UIP from those non-UIP subtypes). In addition, as mentioned above, the example given in this sentence (IPF vs. NSIP) is a UIP subtype (IPF) being distinguished from a non-UIP subtype (NSIP), not distinguishing between two non-UIP subtypes, and especially not distinguishing among the non-UIP subtypes recited in claim 6.
Consequently, the specification would not have reasonably conveyed to the ordinary artisan that the inventor was in possession of the subject matter of distinguishing among non-UIP subtypes at the time the application was filed, and, consequently it is new matter.

	Claims 8-10, 12-19, 21-22 and 25 depend directly or indirectly from claim 6, and consequently incorporate the new mater of claim 6.

	
Conclusion
Claims 6, 8-10, 12-19, 21-22 and 25 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637